DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on September 28, 2021 and Amendment filed November 17, 2021.  Claims 1-20 are cancelled.  Claims 21-40 are pending in the case.  Claims 21, 39, and 40 are the independent claims.  
This action is non-final.

Information Disclosure Statement
The information disclosure statement filed December 10, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  For example, foreign document number 707464, listed as item number 4 in the Foreign Patent Documents section of the IDS, was provided, but is entirely in a foreign language, with no explanation as to its relevance.
The information disclosure statement filed December 10, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  For example, with the exception of foreign document number 707464, listed as item number 4 in the Foreign Patent Documents section of the IDS, as described above, none of the other cited foreign patent documents (i.e. items 1-3), and none of the documents cited in the Non-Patent Literature Documents section of the IDS, appear to be present in the application file.  Therefore, none of the foreign patent and NPL documents have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 32, 35, 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 11, 14, and 19 of U.S. Patent No. 11,175,741. Although the claims at issue are not identical, they are not patentably distinct from each other because any differences between the language of the claims can be considered to have the same meaning.

Instant Application 
(representative claims)
US Patent No. 11,175,741
(representative claims)
21. (New) A method comprising: 



displaying, on a display, a user-interface corresponding to a map layout of a facility, wherein the user-interface is rendered on the display based on a plurality of map layers that are navigable by at least one of a pan and zoom operation, performed on the display by a user; 









in response to a navigation of at least one map layer from amongst the plurality of map layers by user-input, displaying a plurality of content control objects associated with a portion of the at least one map layer navigated to by the user, wherein the plurality of content control objects are displayed based on at least one of: navigation of the plurality of the map layers and one or more attributes associated with the user; 











receiving, based on a user-input, a selection of a content control object from amongst the plurality of content control objects; and in response to the selection of the content control object, displaying a corresponding content display object, the corresponding content display object displaying data associated with a resource of the facility that is associated with the content control object.










22. (New) The method of claim 21, further comprises: automatically launching one or more of the content display objects of the plurality of content control objects when one or more predefined conditions are met.  

23. (New) The method of claim 22, wherein the one or more predefined conditions comprise navigating by the user to a predefined pan and zoom location on the map layout of the facility, the method further comprising detecting when the user navigates to the predefined pan and zoom location on the map layout of the facility, and when so, automatically launch one or more of the content display objects of the plurality of content control objects.



















































38. (New) The method of claim 21, further comprising: receiving input from a user to transition the displayed content display object between a map bound configuration and a map unbound configuatiion, wherein: 

in the map bound configuration, the displayed content display object is bound to the map and changes in position and size on the display when the user navigates the corresponding map layer using pan and zoom operations; and in the map unbound configuration, the displayed content display object remains fixed in position and size on the display when the user navigates the corresponding map layer using pan and zoom operations.






























35. (New) The method of claim 21, wherein the resource is one or more of a sensor and a camera.

















32. (New) The method of claim 21, wherein the plurality of content control objects are displayed based on one or more attributes associated with the user, wherein the one or more attributes associated with the user includes one or more of access rights of the user, filters applied by the user, tasks of the user, responsibilities of the user, and role of the user.

1. A computer implemented building information display method for sharing content, the method comprising: 

receiving a first pan and/or zoom operation to navigate to a first portion of a map layer, wherein the map layer includes image data representative of a facility; 

displaying the first portion of the map layer on a first display, the first display comprising a touch screen; 

(Examiner notes that the steps above appear to include the elements of displaying the layered map representative of a facility, which is navigable by pan and zoom operations, as recited in the instant application)

selecting one or more content control objects that are bound to the first portion of the map layer, thereby defining a first actively displayed subset of content control objects, 

(Examiner notes that the steps above appear to include that, based on/in response to the pan/zoom operation, the first portion of the map layer is displayed, and a subset of content control objects are selected/defined for display, analogous to displaying a plurality of content control objects in response to user navigation of the map layer via input, where the content control objects are displayed based on at least navigation of the map layer and/or an attribute associated with the user (such as the user’s navigation inputs))



wherein each content control object of the first actively displayed subset of content control objects is configured to enable launching of a corresponding content display object bound to the first portion of the map layer, wherein each content display object of the first actively displayed subset of content control objects is associated with a building resource; 

(Examiner notes that the steps above appear to recite that a content control object is enabled to launch/display a corresponding content display object, which is associated with a building/facility resource, and therefore the corresponding content control object is also associated with this same resource)


automatically displaying on a second display a first set of secondary display objects that each correspond to one of the first actively displayed subset of content control objects that are displayed on the first display; 


(Examiner notes that when the step above is taken in conjunction with the preceding steps, it appears that the user’s navigation via pan/zoom to a particular first portion of the map layer results in a defined subset of content control objects, where the subset of content control objects (displayed based on location defined by pan/zoom by user) additionally has an associated set of secondary display objects, and these are automatically launched/displayed, ultimately as a result of the user’s pan/zoom operations, such that the user’s pan/zoom operations are analogous to a predefined condition of navigating by the user to the map layer portion specific to the displayed set of content control objects)












receiving a second pan and/or zoom operation to navigate to a second portion of the map layer; 

displaying the second portion of the map layer on the first display; 

selecting one or more content control objects that are bound to the second portion of the map layer, thereby defining a second actively displayed subset of content control objects, wherein each content control object of the second actively displayed subset of content control objects is configured to enable launching of a corresponding content display object bound to the second portion of the map layer, wherein each content display object of the second actively displayed subset of content control objects is associated with a building resource; 

automatically displaying on the second display a second set of secondary display objects that each correspond to one of the second actively displayed subset of content control objects that are displayed on the first display; 


observing a “throw” gesture made by an operator with respect to a given content display object displayed on the first display, wherein the throw gesture is performed by moving a contact point at a predefined velocity along the touch screen in a given direction before breaking contact with the touch screen and, in response to the throw gesture, unbinding the given content display object from the first portion or the second portion of the map layer, such that the given content display object remains displayed on the first display at a constant position and/or size independent of pan and/or zoom operations and independent of the position of the one or more content control objects; 

(Examiner notes that the limitations highlighted above appear to describe a user input (throw gesture) which causes a content display object, which is initially bound to the first portion of the map layer, to be unbound from the portion of the map layer, and further describing the effect of this as causing the display object to be displayed at a constant position and size independent of pan/zoom operations, appears to be analogous to an input for transitioning the display object between a map bound configuration and a map unbound configuration, where in the map unbound configuration the display object remains fixed in position and size when user navigates the map layer, and where, by virtue of being bound to the map layer in the map bound configuration, the object therefore changes in position and size when the user navigates the map layer)
 
wherein each building resource belongs to a building resource category wherein the building resource categories comprise one or more of: a surveillance system; a building management system; and an access control system.

6. The method according to claim 1 wherein a given content control object is bound to a specific surveillance camera of a surveillance system, and is configured such that interaction with the content control object launches a corresponding content display object in the first display comprising a video display object of predetermined size adjacent the content control object and overlaid on the map layer.

7. The method according to claim 1 wherein a given content control object is bound to a specific surveillance camera, and configured such that its associated secondary display object displayed on the second display comprises a video display object.

11. The method of claim 1, further comprising: accepting one or more filter criteria from a user; and only displaying those content control objects on the first display that meet the one or more filter criteria.


Claim Objections
Claims 38 is objected to because of the following informalities:  the claim recites, on line 3, “configuatiion” where “configuration” was perhaps intended.  Appropriate correction is required.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 35, 39, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutierrez et al. (US 20120317507 A1).
With respect to claims 21, 39, and 40, Gutierrez teaches a computer system comprising: a user interface including a display and a user input for receiving user input; a controller operatively coupled to the user interface, the controller configured to perform a method; a non-transitory computer readable medium comprising instructions when executed by a processor is configured to perform the method (e.g. paragraph 0040, manager units and databases coupled to the internet, manager units accessing databases to obtain data, etc.; paragraph 0046, describing Fig. 1, system 100 including one or more user interfaces 254 that each includes a display 256, presenting geographic map of region, indicia, etc.; GI manager unit 180 makes available to the user link and device related content, accesses stored content based on selections by user at interface 254 to display various information to the user; i.e. where the system includes at least a a display and a manager unit, analogous to a controller, for managing information to display to the user, which appears to be a computer executing programming instructions, such as for communicating via the internet, accessing data within databases, and displaying user interfaces on the display and responding to user requests via the user interfaces); and the method, comprising: 
displaying, on a display, a user-interface corresponding to a map layout of a facility, wherein the user-interface is rendered on the display based on (and the map layout includes) a plurality of map layers that are navigable by at least one of a pan and zoom operation, performed on the display by a user (via the user input) (e.g. paragraph 0030, accumulated documentation describing layers of information, with base layer including geographic map, asset layer including documents describing assets of interest, surveillance device layer containing documents describing devices, network layer containing documents describing network devices, maintenance layer including information describing maintenance history for devices, etc., and operation al layer including information describing status, condition and operating parameters of devices and network;  paragraph 0031, monitored region including college campus, school grounds, region of interest to commercial business such as office campus, manufacturing plant, mine, buildings, etc.; paragraph 0042, map data defining geographic map of region, other information in connection with various layers; paragraph 0046, describing user interface providing map, indicia of devices/markers relative to the geographic map, permitting users to select from network devices, surveillance devices, and links; paragraph 0047, describing Fig. 2, user interface window 200 including map are 202 and map tool bar 206; map area 202 illustrates geographic map 210 of all/portion of region 110; map tool bar 206 includes icons that may be selected to adjust the displayed portion of the geographic map 210 such as the zoom icon 212, pan out icon 214, pan icon 222, etc.; zoom icon 212 and pan out icon 214 used to adjust the displayed portion of the map; when the pan icon 222 is selected, user is able to pan to different areas of the map that are not yet visible on the display by clicking and dragging); 
in response to a navigation of at least one map layer from amongst the plurality of map layers by user-input, displaying a plurality of content control objects associated with a portion of the at least one map layer navigated to by the user, wherein the plurality of content control objects are displayed based on at least one of: navigation of the plurality of the map layers and one or more attributes associated with the user (e.g. paragraph 0047 as cited above, describing the use of zoom in, pan out, and panning functions usable by the user to navigate to different areas of the geographic map; paragraph 0048, layer menu; outer layer designating different geographic sub-regions; sub-layers presented for different types of equipment within network architecture; paragraph 0049, by navigating through the architecture layers, user is able to access different information in the architecture of the network, including each device therein; paragraph 0050, describing Fig. 3 (as compared to Fig. 2), illustrating window 200 with geographic map zoomed in closer to a particular monitored subregion 302, with map area 202 illustrating network and surveillance devices that are located in the subregion 302, such as a group of cameras having unique IDs F32, F29, P24, and P27, as well as nodes such as N12 where a repeater radio may be located and labelled radios located at buildings; paragraph 0053, describing Fig. 4 as similarly illustrating window 200 with map zoomed to monitored subregion 402; paragraph 0054, user able to turn on/off CLS indicia 404 and CC indicia 406 using tools layer in network control area 204; i.e. the user may navigate at least one map layer, including by designating layers in a layer menu and performing pan and zoom operations on the displayed map, to cause display of objects associated with various devices and other entities located on a particular, navigated-to portion of the map, analogous to content control objects since, as can be seen below, these are selectable to display associated content); 
receiving, based on a user-input, a selection of a content control object from amongst the plurality of content control objects (e.g. paragraph 0049, user afforded option to select individual devices and obtain a large amount of information regarding the selected devices; paragraph 0052, user may select a radio by choosing a radio from the network control area 204 or double clicking on the node in the map; paragraph 0055, user may select camera at node P32 by clicking on the node in the map or by clicking on the  camera name in the control area 204; also hovering mouse icon over particular node); and 
in response to the selection of the content control object, displaying a corresponding content display object, the corresponding content display object displaying data associated with a resource of the facility that is associated with the content control object (e.g. paragraph 0052, once radio is chosen, a pop up window is presented to permit the user to change a state of a radio between off line and on line by toggling a corresponding status flag; paragraph 0055, describing Fig. 5, video screen 502 overlaid on map 202 for selected camera at node P32; video screen 502 shows video 510 or still image of current video/image data generated by the camera along with header information 512; i.e. based on a user selecting an icon/object associated with a device on the map, a corresponding pop up window, containing information associated with the selected object, analogous to a content display object, is displayed).
With respect to claim 35, teaches all of the limitations of claim 21 as previously discussed, and further teaches wherein the resource is one or more of a sensor and a camera (e.g. paragraph 0033, surveillance devices include video cameras, still image cameras, motion/temperature/water/gas/security sensors, etc.; paragraph 0050, Fig. 3, map illustrating cameras; paragraph 0053, Fig. 4, nodes having cameras; paragraph 0055, video pop up screen for selected camera at node).

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez in view of Hourie et al. (US 20130063489 A1).
With respect to claim 22, Gutierrez teaches all of the limitations of claim 21 as previously discussed.  Gutierrez does not explicitly disclose that the method further comprises: automatically launching one or more of the content display objects of the plurality of content control objects when one or more predefined conditions are met.
However, Hourie teaches that the method further comprises: automatically launching one or more of the content display objects of the plurality of content control objects when one or more predefined conditions are met (e.g. paragraph 0080, Fig. 4, request made to retrieve portion of identified content in response data, manage connection and receive content 216; connecting to content location, streaming content from resource, such as video, sensor data, etc; paragraph 0082, selecting point from current geographic representation; paragraph 0086, received content can correspond to video data for content streams, each of which corresponds to a respective geospatial location; paragraphs 0090-0091, rendering output presentation which includes geospatial content and received content (i.e. map/satellite image as well as received content, such as video feed), displaying rendered frame at local machine for display to the user; paragraph 0092, streaming content windows 304, 306, 308, and 310 overlaid on ROI; paragraph 0093, user zooming/scaling/repositioning results in change to content overlaid on geospatial representation (i.e. content windows); content windows 304, 306, 308, and 310 are programmatically referenced to geospatial location; paragraph 0094, user selecting given location such as location 314, and corresponding content is retrieved from content source resulting in content window 304 being overlaid on ROI; in addition to showing scaled version of content on geographical representation, additional display window 321 of Fig. 6 can also include content objects containing streaming content retrieved in response to user inputs associated with geospatial window 302; paragraph 0097, describing content display window 414 including a presentation of content streamed in response to geospatial data for the region of interest in the display window 402; i.e. graphical objects indicating locations (analogous to a content control object) are associated with streaming content windows (analogous to a content display object), such that when the ROI is changed to include a given object/location, or when a user selects a given object/location (where the display of the ROI containing the given object/location, such as caused by user navigation inputs, is analogous to a predefined condition with respect to that object/location being met), a content window which corresponds to the given object/location is launched/displayed on the screen; in addition, content objects such as objects 304’, 306’, 308’, and 310’ in window 321 corresponding to content windows 304, 306, 308, and 310 are automatically displayed based on the geographical ROI as navigated to by the user via zooming/scaling/repositioning operations).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gutierrez and Hourie in front of him to have modified the teachings of Gutierrez (directed to a security technology and management portal with a layer-based display including a monitored geographic region, device representations, and associated content/control interfaces), to incorporate the teachings of Hourie (directed to a user-controlled geospatial multiviewer interface including content windows and interactive graphical objects tied to particular geospatial locations overlaid on a geospatial ROI, such as a map or satellite image) to include the capability to automatically launch at least one content display object/window associated with a corresponding content control object (i.e. such as an icon representing a location, such as a device at a location on a map) based on a predefined condition being met, such as based on a user’s operations causing a region of interest containing the corresponding content control object to be displayed (i.e. as taught by Hourie).  One of ordinary skill would have been motivated to perform such a modification in order to provide a geospatial multiviewer that can unify content, geospatial metadata, sensor metadata, distribution protocols, and asset visualization into a single environment, so that users can gain multi-intelligence awareness from which users can derive actionable intelligence as described in Hourie (paragraph 0014).
With respect to claim 23, Gutierrez in view of Hourie teaches all of the limitations of claim 22 as previously discussed, and Hourie further teaches wherein the one or more predefined conditions comprise navigating by the user to a predefined pan and zoom location on the map layout of the facility, the method further comprising detecting when the user navigates to the predefined pan and zoom location on the map layout of the facility, and when so, automatically launch one or more of the content display objects of the plurality of content control objects (e.g. paragraph 0080, Fig. 4, request made to retrieve portion of identified content in response data, manage connection and receive content 216; connecting to content location, streaming content from resource, such as video, sensor data, etc; paragraph 0081, default geospatial location; user-defined location, default location according to user specific requirements or corresponding to last location viewed by user; paragraph 0082, selecting point from current geographic representation; paragraph 0086, received content can correspond to video data for content streams, each of which corresponds to a respective geospatial location; paragraphs 0090-0091, rendering output presentation which includes geospatial content and received content (i.e. map/satellite image as well as received content, such as video feed), displaying rendered frame at local machine for display to the user; paragraph 0092, streaming content windows 304, 306, 308, and 310 overlaid on ROI; paragraph 0093, user zooming/scaling/repositioning results in change to content overlaid on geospatial representation (i.e. content windows); content windows 304, 306, 308, and 310 are programmatically referenced to geospatial location; paragraph 0094, user selecting given location such as location 314, and corresponding content is retrieved from content source resulting in content window 304 being overlaid on ROI; in addition to showing scaled version of content on geographical representation, additional display window 321 of Fig. 6 can also include content objects containing streaming content retrieved in response to user inputs associated with geospatial window 302; paragraph 0097, describing content display window 414 including a presentation of content streamed in response to geospatial data for the region of interest in the display window 402; i.e. graphical objects indicating locations (analogous to a content control object) are associated with streaming content windows (analogous to a content display object), such that when the ROI is changed to include a given object/location, or when a user selects a given object/location (where the display of the ROI containing the given object/location, such as caused by user navigation inputs, is analogous to a predefined condition with respect to that object/location being met), a content window which corresponds to the given object/location is launched/displayed on the screen; in addition, content objects such as objects 304’, 306’, 308’, and 310’ in window 321 corresponding to content windows 304, 306, 308, and 310 are automatically displayed based on the geographical ROI as navigated to by the user via zooming/scaling/repositioning operations).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gutierrez and Hourie in front of him to have modified the teachings of Gutierrez (directed to a security technology and management portal with a layer-based display including a monitored geographic region, device representations, and associated content/control interfaces), to incorporate the teachings of Hourie (directed to a user-controlled geospatial multiviewer interface including content windows and interactive graphical objects tied to particular geospatial locations overlaid on a geospatial ROI, such as a map or satellite image) to include the capability to automatically launch at least one content display object/window associated with a corresponding content control object (i.e. such as an icon representing a location, such as a device at a location on a map) based on a predefined condition being met, such as based on a user’s operations causing a region of interest containing the corresponding content control object to be displayed, such as by panning and zooming to a position which defines the region of interest containing the corresponding content control object (i.e. as taught by Hourie).  One of ordinary skill would have been motivated to perform such a modification in order to provide a geospatial multiviewer that can unify content, geospatial metadata, sensor metadata, distribution protocols, and asset visualization into a single environment, so that users can gain multi-intelligence awareness from which users can derive actionable intelligence as described in Hourie (paragraph 0014).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez in view of Hourie, further in view of Leblond et al. (US 20110013018 A1).
With respect to claim 24, Gutierrez in view of Hourie teaches all of the limitations of claim 22 as previously discussed.  Gutierrez and Hourie do not explicitly disclose wherein the one or more predefined conditions comprises an alert condition raised with respect to a resource of the facility that is associated with one or more of the content control object for which the corresponding content display object is automatically launched, the method further comprising: 
detecting when an alert condition is raised with respect to a resource of the facility; 
determining the content control object that is associated with the resource that is detected to be under the alarm condition; and 
automatically launching the content display object that corresponds to the content control object associated with the resource that is detected to be under the alarm condition.
However, Leblond teaches wherein the one or more predefined conditions comprises an alert condition raised with respect to a resource of the facility that is associated with one or more of the content control object for which the corresponding content display object is automatically launched (e.g. paragraphs 0144-0147, events detectable by surveillance system indicating something desirable or undesirable is occurring, has occurred, or will occur, typically related to security, health and safety, and law enforcement; event may be tripping of virtual or other tripwire, engagement/disengagement of switch, human or other motion, weather or environmental conditions; gunshots, alarm activations, tripwire activations, recognition of face, detection of license plate, etc.; any occurrence that may be captured by a device, such as capture device/node, may constitute an event; automated responses/actions taken by surveillance system as the result of an event, including controlling/activating cameras, alarms, warnings, notifications, etc.; paragraph 0193, listing exemplary event types), the method further comprising: 
detecting when an alert condition is raised with respect to a resource of the facility (e.g. paragraph 0150, detecting event;  paragraph 0151, determining if an event has occurred; surveillance information received from capture nodes/devices/sensors/detectors; paragraph 0154, receiving information indicating event has occurred; detecting when silent alarm is tripped; paragraph 0179, receiving stimulus resulting from occurrence of an event, including stimulus coming from capture devices, data such as surveillance information created as a result of the event occurring; receiving indicator that event has occurred or data such as a video stream that represents the event; processing video to determine that an event has occurred; processing video to determine that a virtual tripwire has been tripped; i.e. an event may be detected by a resource of the facility, such as a surveillance camera detecting motion, virtual tripwire, nearby alarm being triggered, etc., analogous to an alert condition being raised with respect to the resource); 
determining the content control object that is associated with the resource that is detected to be under the alarm condition (e.g. paragraph 0150, determining event location and communicating location to system; surveillance information received from capture nodes/devices/sensors/detectors; paragraph 0151, determining where event has occurred; analyzing video stream to determine virtual tripwire has been tripped; using location of device providing video stream to determine the location of the event; paragraph 0154, system programmed with information indicting location of the alarm, or alarm system may communicate its location to the event detection system; paragraph 0155, receiving location information of events, causing response to be made, including pointing/focusing cameras 812 on location of event; paragraph 0157, determining cameras 812 which may be used to capture the event, typically based on the location of the event; paragraph 0160, focusing capture devices at the event, and instructing video monitoring device to provide a predefined view of particular user interface on screen/display; paragraph 0180, location of event determined/transmitted; determining whether event occurs in geospacer; paragraph 0188, controlling cameras in response to event, controlling video monitoring devices/viewing nodes; paragraph 0191, response based on type of event; activating and targeting cameras at the event, such as a water leak, performing additional actions for other types of events, such as alarm; paragraph 0194, executing instructions corresponding to event, moving cameras to positions; paragraph 0199, camera response and setup of predefined view may occur immediately after the event is detected, providing near instantaneous view of the event; paragraph 0201, elements shown in predefined view include cameras 812; paragraph 0203, information about the event includes the identity of the capture device that captured the event; paragraph 0211, if event not within geospace, default response, including identifying cameras within range of event; paragraph 0216, selecting cameras to target random event; paragraph 0220, closest cameras targeted at event; paragraph 0221, mapping between camera positions, viewable locations, etc. used to target camera to provide view of the event; i.e. the system may determine the location of the device involved in detecting the event, such as where the event is detected by a surveillance camera, or may determine that a relevant device, such as the surveillance camera, has a location related to the location of the event and can be utilized to capture the event; where this device, such as the surveillance camera in either case, is to be utilized within a predefined or default view for displaying the event, this includes determining the corresponding content control object (such as an icon) for the device as it will be displayed on the map within the predefined/default view); and 
automatically launching the content display object that corresponds to the content control object associated with the resource that is detected to be under the alarm condition (e.g. paragraph 0160, in response to event, providing predefined view of user interface on display/screen to provide rapid and well laid out surveillance of event; paragraph 0161-0164, describing Figs. 9A-B as illustrating predefined views, including specified locations of user interface windows 908 presenting video streams or other surveillance information, such as windows 908A-D which respectively contain video from cameras 812A-D, such as those video streams that are likely to have relevant (i.e. to the event) surveillance information/relevant video of the event; paragraph 0188, as part of response to event reading data for predefined view and setting up predefined view at user interface; paragraph 0191, bringing up predefined view in response to the event; paragraph 0194, setting up predefined view on user interface of video monitoring device; paragraph 0195, causing video feeds from surveillance system to be presented for viewing in predefined view; paragraph 0199, predefined view setup is near instantaneous; paragraph 0208, predefined view provided to video monitor; paragraph 0223, providing default view from targeted cameras via monitor, where default view is similar to predefined view in that one or more windows having video information are presented along with map or view of geographic area, with similar user interface, controls, functionality, etc.; providing arrangement of video or surveillance information from closest cameras or other capture devices to the event; i.e. in response to detecting an event, such as by a camera or other capture device, the position/location of the camera/capture device is identified as well as positions/locations of other cameras/devices relevant to the event, and windows displaying content from these devices, capturing the event, are displayed in a user interface that also includes map/geographic information regarding the area in which the event occurred, and graphical representations of the relevant devices, including the devices which captured or are otherwise relevant to the event).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gutierrez, Hourie, and Leblond in front of him to have modified the teachings of Gutierrez (directed to a security technology and management portal with a layer-based display including a monitored geographic region, device representations, and associated content/control interfaces) and Hourie (directed to a user-controlled geospatial multiviewer interface including content windows and interactive graphical objects tied to particular geospatial locations overlaid on a geospatial ROI, such as a map or satellite image), to incorporate the teachings of Leblond (directed to a surveillance architecture, including user interfaces for viewing facility map information and associated camera video output in superimposed windows) to include the capability to detect that an event/alert condition has occurred with respect to a resource of the facility (such as a surveillance camera detecting motion, tripping of a virtual tripwire, etc., as taught by Leblond), determine the identity and position/location of the resource and a corresponding user interface view which includes a content control object representing the resource (i.e. as taught by Leblond, such as identifying the capture device capturing the event and location of the event, and a corresponding predefined or default view for the event which includes the representation of the resource), and automatically provide a view of the event, including a displayed/launched content display object corresponding to the content control object associated with the resource (i.e. such as, where a camera has detected an event, such as motion or virtual tripwire, displaying a predefined/default view of this event, including a map displaying the area in which the event occurred and a representation of at least the camera which detected the event (since this is a camera which is closest or otherwise best qualified for displaying the event), and further including a window displaying a video feed from this camera, as taught by Leblond).  One of ordinary skill would have been motivated to perform such a modification in order to provide reliable and adaptable surveillance architecture with greatly expanded capabilities without the need for increased personnel, and to provide rapid and well laid out surveillance of an event on a user interface, advantageously providing relevant surveillance information to the user as described in Leblond (paragraph 0049-0050, 0160, 0163).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez in view of Thiruvengada et al. (US 20120194336 A1).
With respect to claim 25, Gurierrez teaches all of the limitations of claim 21 as previously discussed.  Gutierrez does not explicitly disclose the method further comprising: displaying a visual alarm indicator on or adjacent to a particular one of the plurality of content control objects when the resource associated with the particular one of the plurality of content control objects is currently under an alarm condition.
However, Thiruvengada teaches the method further comprising: displaying a visual alarm indicator on or adjacent to a particular one of the plurality of content control objects when the resource associated with the particular one of the plurality of content control objects is currently under an alarm condition (e.g. paragraph 0013, describing Fig. 1, display including map/plan view and icons 115 representing location, orientation, and field of view of sensors in the area; if sensor not functioning properly, x or other symbol can be placed over or next to the icon to indicate the problem to the user; paragraph 0020, describing Fig. 1, displaying alarm panel 130, receiving input from user regarding alarm on alarm panel, indicating location of alarm in the area; alarm tied to display panel for particular sensor; paragraph 0021, dropping alarm box on floor plan, displaying sensors that created the alarm; user could also touch or click alarm icon on main/overview map; i.e. as shown on Fig. 1, an indicator associated with an alarm, such as a triangle containing A1, A2, etc., which are correlated with alarms displayed in the alarm panel 130, is displayed within the interface adjacent to the icon associated with the sensor 115; moreover, in addition to this, other indicators to alert the user regarding the device are also displayed on or adjacent to the sensor icon 115, such as an “x” as described in paragraph 0013, and as shown next to sensor 4 in Fig. 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gutierrez and Thiruvengda in front of him to have modified the teachings of Gutierrez (directed to a security technology and management portal with a layer-based display including a monitored geographic region, device representations, and associated content/control interfaces) to incorporate the teachings of Thiruvengda (directed to user interfaces for enabling information infusion to improve situation awareness) to include the capability to display, adjacent to or on a content control object (i.e. an icon representing a sensor, camera, or other facility resource in a user interface, as taught by both Gutierrez and Thiruvengda), an alarm indicator, when the corresponding resource is under an alarm condition (i.e. as taught by Thiruvengda).  One of ordinary skill would have been motivated to perform such a modification in order to improve situation awareness using information infusion as described in Thiruvengda (paragraph 0001).
Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez in view of Barker et al. (US 20120313781 A1), further in view of Ramos et al. (US 20130249812 A1).
With respect to claim 26, Gutierrez teaches all of the limitations of claim 21 as previously discussed.  Gutierrez does not explicitly disclose the method further comprising: 
amalgamating two or more content control objects associated with the facility into an amalgamated content control object; 
wherein displaying the plurality of content control objects associated with the portion of the at least one map layer navigated to by the user comprises displaying the amalgamated content control object in place of the two or more content control objects that were amalgamated into the amalgamated content control object; 
identifying resources of the facility that are associated with each of the two or more content control objects that were amalgamated into the amalgamated content control object to the amalgamated content control object; 
binding the identified resources associated with each of the two or more content control objects that were amalgamated into the amalgamated content control object to the amalgamated content control object; and 
displaying an amalgamated content display object capable of accessing and displaying data associated with the resources bound to the amalgamated content control object.
However, Barker teaches the method further comprising: 
amalgamating two or more content control objects associated with the facility into an amalgamated content control object (e.g. paragraph 0020, display plurality of camera locations as a single camera cluster location if locations of said plurality of cameras are within a threshold; paragraph 0096, each camera is represented as an icon on the map at the latitude and longitude at which the camera is located; paragraph 0100, where cameras are located in close proximity and thus the display of icons on a map would overlap, the application can compress clusters of markers for cameras in close proximity and display a combined cluster marker or icon at the location of the cluster; i.e. icons representing cameras on a map are compressed into a cluster object); 
wherein displaying the plurality of content control objects associated with the portion of the at least one map layer navigated to by the user comprises displaying the amalgamated content control object in place of the two or more content control objects that were amalgamated into the amalgamated content control object (e.g. paragraph 0020, display plurality of camera locations as a single camera cluster location if locations of said plurality of cameras are within a threshold; paragraph 0096, each camera is represented as an icon on the map at the latitude and longitude at which the camera is located; paragraph 0100, where cameras are located in close proximity and thus the display of icons on a map would overlap, the application can compress clusters of markers for cameras in close proximity and display a combined cluster marker or icon at the location of the cluster; i.e. where the plurality of overlapping markers are compressed into a single cluster marker/icon, which is displayed instead of/in place of the plurality of overlapping markers); 
identifying resources of the facility that are associated with each of the two or more content control objects that were amalgamated into the amalgamated content control object to the amalgamated content control object (e.g. paragraph 0093, camera data for each camera includes geographic location data, which is used for geo-coding camera locations, and to enable camera locations to be indicated on the map; paragraph 0095, user selecting network/set of cameras for display on map, retrieving geo-codes for the cameras, calculating overlay camera location and icons to indicate status of images for the cameras; rendering map; paragraph 0096, each camera is represented as icon on the map at its location; paragraph 0097, icon can display the status of the camera and status of images generated by the camera; user can select icon to view information on the camera by single click, or select to view images captured by the camera by double click, depending on user permissions; paragraph 0100, for combined cluster marker/icon, user can select the cluster in order to zoom in to show individual locations and individual statuses of individual cameras; i.e. a specific icon for display on the map is identified as associated with a specific camera, including each camera having an icon which is compressed into a cluster marker/icon representing all of the individual icons within the cluster); 
binding the identified resources associated with each of the two or more content control objects that were amalgamated into the amalgamated content control object to the amalgamated content control object (e.g. paragraph 0100, compressing clusters of markers into combined cluster marker/icon; user can select the cluster in order to show individual locations of cameras and individual statuses of cameras; i.e. where individual camera icons associated with specific cameras are clustered into a single cluster icon representative of all of the camera icons, and this cluster icon is further selectable in order to view individual camera information, the individual cameras themselves are also bound/associated with the cluster icon (i.e. since the cluster icon is itself selectable in order to view information for individual cameras, these individual cameras are bound/associated with the cluster icon, at least via their respective individual icons being clustered together to create the cluster icon)).
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gutierrez and Barker in front of him to have modified the teachings of Gutierrez (directed to a security technology and management portal with a layer-based display including a monitored geographic region, device representations, and associated content/control interfaces) to incorporate the teachings of Barker (directed to a surveillance system and method) to include the capability to cluster/amalgamate individual icons associated with individual devices on the map (i.e. such as cameras, as taught by Gutierrez and Barker) into a single amalgamated cluster icon/marker which is displayed on the map in place of the individual icons, where the individual icons are associated/bound with individual, identified, cameras such that, when clustered into a single cluster icon, the individual cameras are correspondingly associated with/bound to the single cluster icon, such that the single cluster icon can be selected in order to view information of individual cameras represented by the cluster icon (i.e. as taught by Barker).  One of ordinary skill would have been motivated to perform such a modification in order to provide a graphical user interface to enable for easy management of a community based surveillance system as described in Barker (paragraph 0102).
Gutierrez and Barker do not explicitly disclose displaying an amalgamated content display object capable of accessing and displaying data associated with the resources bound to the amalgamated content control object.  However, Ramos teaches displaying an amalgamated content display object capable of accessing and displaying data associated with the resources bound to the amalgamated content control object (e.g. paragraph 0069, cluster representing densely packed POIs on map; zoom operation will not disambiguate the individual POIs; visual affordance 802 is presented which includes a pop-up menu in which content can be provided for associated POI, and includes navigation instrumentality in the form of forward and backward buttons and count of the POIs; as shown in Fig. 8, user has selected the first of 26 POIs and content associated with the selection can be displayed in the visual affordance 802; by navigating through the POIs using forward and backward buttons, user can cycle through each POI and, correspondingly, receive information about each individual POI; i.e. in addition to displaying single UI object representing a clustered/amalgamated set of POIs on a map interface, an additional display object, such as a window/affordance, is provided which permits the user to view content/information/data associated with each POI).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gutierrez, Barker, and Ramos in front of him to have modified the teachings of Gutierrez (directed to a security technology and management portal with a layer-based display including a monitored geographic region, device representations, and associated content/control interfaces) and Barker (directed to a surveillance system and method), to incorporate the teachings of Ramos (directed to interactive visual representation of POI data, such as on a map) to include the capability to cluster/amalgamate individual icons associated with individual devices on the map (i.e. such as cameras, as taught by Gutierrez and Barker, where Ramos also teaches clustering POIs on a map into a clustered/amalgamated icon/object), and to further display a content display object/affordance/window which is capable of displaying content associated with each POI represented by the cluster icon (i.e. as taught by Ramos, displaying an affordance/window which displays content for a POI within the cluster, and is navigable to select and display content for each other POI within the cluster, where, when incorporated into the system of Gutierrez and Barker in which each POI represents a camera and is selectable to view data associated with the camera, the affordance/window of Ramos would display content/data associated with each individual camera represented by the cluster icon, according to user selection within the cluster).  One of ordinary skill would have been motivated to perform such a modification in order to provide a graphical user interface to enable for easy management of a community based surveillance system as described in Barker (paragraph 0102).
With respect to claim 27, Gutierrez in view of Barker, further in view of Ramos teaches all of the limitations of claim 26 as previously discussed.  Gutierrez further teaches wherein two or more of the plurality of map layers include respective content control objects, and wherein at least two of the content control objects are from two or more different map layers (e.g. paragraph 0030, surveillance device layer, network layer; paragraph 0034, surveillance devices include cameras; paragraph 0046, map overlaid with surveillance device markers, network device markers, and communications links; paragraph 0048, layers presented for different types of equipment; equipment sublayer includes camera subheader including different categories of devices/cameras; radio sublayer includes another sublayer that separates radios with cameras from radios only; i.e. an icon representative of a surveillance device, such as a camera, which is from/associated with a surveillance device layer, and an icon representative of a network device, such as a radio device, communication link, etc., which is from/associated with a network layer, can both be displayed simultaneously on a map interface).  Moreover, Barker further teaches the method further comprising: 
identifying two or more content control objects that are within a threshold proximity of one another on the display (paragraph 0020, display plurality of camera locations as a single camera cluster location if locations of said plurality of cameras are within a threshold; paragraph 0100, cameras in close proximity and thus display of icons would overlap); 
amalgamating the identified two or more content control objects that are within a threshold proximity of one another on the display into the amalgamated content control object (e.g. paragraph 0020, display plurality of camera locations as a single camera cluster location if locations of said plurality of cameras are within a threshold; paragraph 0096, each camera is represented as an icon on the map at the latitude and longitude at which the camera is located; paragraph 0100, where cameras are located in close proximity and thus the display of icons on a map would overlap, the application can compress clusters of markers for cameras in close proximity and display a combined cluster marker or icon at the location of the cluster; i.e. icons representing cameras on a map are compressed into a cluster object); and 
wherein displaying the plurality of content control objects associated with the portion of the at least one map layer navigated to by the user comprises displaying the amalgamated content control object in place of the two or more content control objects that were amalgamated into the amalgamated content control object (e.g. paragraph 0020, display plurality of camera locations as a single camera cluster location if locations of said plurality of cameras are within a threshold; paragraph 0096, each camera is represented as an icon on the map at the latitude and longitude at which the camera is located; paragraph 0100, where cameras are located in close proximity and thus the display of icons on a map would overlap, the application can compress clusters of markers for cameras in close proximity and display a combined cluster marker or icon at the location of the cluster; i.e. where the plurality of overlapping markers are compressed into a single cluster marker/icon, which is displayed instead of/in place of the plurality of overlapping markers).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gutierrez, Ramos, and Barker in front of him to have modified the teachings of Gutierrez (directed to a security technology and management portal with a layer-based display including a monitored geographic region, device representations, and associated content/control interfaces) and Ramos (directed to interactive visual representation of POI data, such as on a map), to incorporate the teachings of Barker (directed to a surveillance system and method) to include the capability to cluster/amalgamate individual icons associated with individual devices on the map within a proximity threshold (i.e. such as cameras, as taught by Gutierrez and Barker, where Gutierrez teaches that a first icon on the map associated with a first device, such as a camera, is associated with a surveillance device layer, and that a second icon on the map associated with a second device, such as a network device, is associated with a network layer, different from the surveillance device layer) into a single amalgamated cluster icon/marker which is displayed on the map in place of the individual icons (i.e. as taught by Barker which, when incorporated into the system of Gutierrez could also include clustering icons for devices in different layers, such as clustering an icon representing a camera in a surveillance device layer with an icon representing a network device (including a radio with a camera for example) in a network layer).  One of ordinary skill would have been motivated to perform such a modification in order to provide a graphical user interface to enable for easy management of a community based surveillance system as described in Barker (paragraph 0102).
With respect to claim 28, Gutierrez in view of Barker, further in view of Ramos teaches all of the limitations of claim 27 as previously discussed, and Gutierrez further teaches wherein each of the two or more different map layers corresponds to a different content type, wherein the different content type of two or more different map layers comprise two or more of surveillance content, HVAC content, mechanical content, electrical content and financial content (e.g. paragraph 0030, base layer, an asset or property layer, a surveillance device layer, a network layer, a maintenance layer, an operational layer; paragraph 0048, sublayers for different types of equipment; camera sublayer/header; radio link sublayer; paragraph 0032, assets include utility poles, traffic light structures, tunnels, water pumps, electrical transformers, power stations, power lines, etc.; i.e. where a surveillance device layer is analogous to a layer comprising surveillance content, and where an asset layer (including content about electrical/power assets) or a network layer (including content regarding network connections including wired connections) is analogous to a layer comprising electrical content).
With respect to claim 29, Gutierrez in view of Barker, further in view of Ramos teaches all of the limitations of claim 26 as previously discussed, and Gutierrez further teaches that two or more content control objects are from two or more different map layers (e.g. paragraph 0030, surveillance device layer, network layer; paragraph 0034, surveillance devices include cameras; paragraph 0046, map overlaid with surveillance device markers, network device markers, and communications links; paragraph 0048, layers presented for different types of equipment; equipment sublayer includes camera subheader including different categories of devices/cameras; radio sublayer includes another sublayer that separates radios with cameras from radios only; i.e. an icon representative of a surveillance device, such as a camera, which is from/associated with a surveillance device layer, and an icon representative of a network device, such as a radio device, communication link, etc., which is from/associated with a network layer, can both be displayed simultaneously on a map interface).  In addition, Barker additionally teaches the method further comprising: 
identifying two or more content control objects that are located within a threshold proximity of one another on the display (e.g. paragraph 0020, locations of cameras within a threshold; paragraph 0100, cameras located in close proximity and thus display of icons on map would overlap); and 
amalgamating the identified two or more content control objects into the amalgamated content control object (e.g. paragraph 0020, displaying plurality of camera locations as a single camera cluster location; paragraph 0100, compress clusters of markers for cameras in close proximity and display a combined cluster marker or icon at the location of the cluster).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gutierrez, Ramos, and Barker in front of him to have modified the teachings of Gutierrez (directed to a security technology and management portal with a layer-based display including a monitored geographic region, device representations, and associated content/control interfaces) and Ramos (directed to interactive visual representation of POI data, such as on a map), to incorporate the teachings of Barker (directed to a surveillance system and method) to include the capability to cluster/amalgamate individual icons associated with individual devices on the map within a proximity threshold (i.e. such as cameras, as taught by Gutierrez and Barker, where Gutierrez teaches that a first icon on the map associated with a first device, such as a camera, is associated with a surveillance device layer, and that a second icon on the map associated with a second device, such as a network device, is associated with a network layer, different from the surveillance device layer) into a single amalgamated cluster icon/marker which is displayed on the map in place of the individual icons (i.e. as taught by Barker which, when incorporated into the system of Gutierrez could also include clustering icons for devices in different layers, such as clustering an icon representing a camera in a surveillance device layer with an icon representing a network device (including a radio with a camera for example) in a network layer).  One of ordinary skill would have been motivated to perform such a modification in order to provide a graphical user interface to enable for easy management of a community based surveillance system as described in Barker (paragraph 0102).
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez in view of Han et al. (US 20130083012 A1).
With respect to claim 30, Gutierrez teaches all of the limitations of claim 21 as previously discussed.  Gutierrez does not explicitly disclose the method further comprising: 
associating a particular content control object with a prerequisite zoom level; 
identifying a current zoom level of the at least one map layer as a result of the navigation by the user; 
comparing the current zoom level with the prerequisite zoom level; and 
displaying the particular content control object when the current zoom level is zoomed in further than the prerequisite zoom level, and not displaying the particular content control object when the current zoom level is zoomed out from the prerequisite zoom level.
However Han teaches the method further comprising: 
associating a particular content control object with a prerequisite zoom level (e.g. paragraph 0073, each object has an associated zoom threshold, which is a value used to determine whether a symbol for an object will be visible; paragraph 0075, user may edit maximum and minimum visibility of individual object, such as fire alarm symbol 604a of Fig. 8, which are properties used by system to determine at what zoom factors the symbol associated with the object will be present or displayed); 
identifying a current zoom level of the at least one map layer as a result of the navigation by the user (e.g. paragraph 0075, as operator using GUI to increase zoom factor for graphic 302; paragraph 0076, system identifies current zoom factor); 
comparing the current zoom level with the prerequisite zoom level (e.g. paragraph 0073, determining whether objects in layers of selected depth should be displayed based on object visibility and individual zoom threshold; paragraph 0075, using maximum visibility and minimum visibility to determine at what zoom factors symbol associated with object will be presented/displayed; paragraph 0076, calculating zoom threshold for object, determining whether zoom factor is greater or equal to zoom threshold); and 
displaying the particular content control object when the current zoom level is zoomed in further than the prerequisite zoom level, and not displaying the particular content control object when the current zoom level is zoomed out from the prerequisite zoom level (e.g. paragraph 0075, using maximum visibility property assigned to symbol to determine when the symbol will appear and minimum visibility to determine when the symbol will disappear; paragraph 0076-0077, calculating zoom threshold for each object in selected area and displaying relevant objects based on zoom factor/based on comparing zoom factor to zoom threshold; paragraph 0077, at zoom factor of 100 percent fire alarm symbol is visible; if zoom factor set to 41 percent and zoom threshold of fire alarm symbol is 92 percent, fire alarm symbol is not displayed).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gutierrez and Han in front of him to have modified the teachings of Gutierrez (directed to a security technology and management portal with a layer-based display including a monitored geographic region, device representations, and associated content/control interfaces) to incorporate the teachings of Han (directed to navigation and filtering of layers and depths for building automation graphics) to include the capability to associate zoom/visibility thresholds with content control objects associated with facility resources such that, based on an identification of a current zoom level/factor and comparison of the current zoom factor/level to the object thresholds, the content control object will, or will not be displayed (i.e. as taught by Han).  One of ordinary skill would have been motivated to perform such a modification in order to provide an intuitive interface that allows for maneuvering among large numbers of objects and/or points in building automation systems as described in Han (paragraph 0010, 0033).
With respect to claim 31, Gutierrez in view of Han teaches all of the limitations of claim 30 as previously discussed, and Han additionally teaches the method further comprising: determining whether the content control object with the prerequisite zoom level meets a predefined condition, and if so, display the particular content control object even when the current zoom level is zoomed out from the prerequisite zoom level (e.g. paragraph 0075, properties of object associated with selected symbol may be edited by the user; user may edit maximum/minimum visibility properties used to determine at what zoom factors the symbol will be present/displayed; i.e. where the user performs editing of a given object’s visibility properties such that the object/symbol will be visible at a higher/zoomed-out zoom level as compared to the original setting, analogous to a predefined condition (i.e. a condition in which the object/symbol visibility is changed), this object will, after being edited (and therefore when the predefined condition of having been edited is met), be displayed at the higher/zoomed-out zoom level).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gutierrez and Han in front of him to have modified the teachings of Gutierrez (directed to a security technology and management portal with a layer-based display including a monitored geographic region, device representations, and associated content/control interfaces) to incorporate the teachings of Han (directed to navigation and filtering of layers and depths for building automation graphics) to include the capability to associate zoom/visibility thresholds with content control objects associated with facility resources such that, based on an identification of a current zoom level/factor and comparison of the current zoom factor/level to the object thresholds, the content control object will, or will not be displayed, and to further include the capability for a user to edit zoom/visibility thresholds for individual objects, such that, after being edited, a given object may be displayed at a higher/zoomed-out level as compared to the object prior to the editing (i.e. as taught by Han).  One of ordinary skill would have been motivated to perform such a modification in order to provide an intuitive interface that allows for maneuvering among large numbers of objects and/or points in building automation systems as described in Han (paragraph 0010, 0033).
With respect to claim 32, Gutierrez teaches all of the limitations of claim 21 as previously discussed.  Gutierrez does not explicitly disclose wherein the plurality of content control objects are displayed based on one or more attributes associated with the user, wherein the one or more attributes associated with the user includes one or more of access rights of the user, filters applied by the user, tasks of the user, responsibilities of the user, and role of the user.
However Han teaches wherein the plurality of content control objects are displayed based on one or more attributes associated with the user, wherein the one or more attributes associated with the user includes one or more of access rights of the user, filters applied by the user, tasks of the user, responsibilities of the user, and role of the user (e.g. paragraph 0012, layers comprise symbols for objects corresponding to devices in building; identifying visible objects from the objects of the symbols in the identified set of layers; display includes the identified set of layers and symbol for each visible object in the identified set of layers; paragraph 0065, displaying building graphic 302 as well as representation of state of devices in building represented by symbols; paragraph 0066, describing GUI of Fig. 5, navigation view menu 502 used to navigate a filter through building graphic using layers and depths; selecting depth and then filtering, by discipline or by layer, which of the associated layers to display; when layers are filtered by discipline, only layers designated with that discipline are displayed; if layers filtered by layers only, all layers of selected depth displayed; user may manually select which layers will be visible in current window; i.e. the user may apply a set of filters (including based on particular layers) in order to cause corresponding symbols representing building devices to the displayed for the selected set of filters/layers).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gutierrez and Han in front of him to have modified the teachings of Gutierrez (directed to a security technology and management portal with a layer-based display including a monitored geographic region, device representations, and associated content/control interfaces) to incorporate the teachings of Han (directed to navigation and filtering of layers and depths for building automation graphics) to include the capability for the user to specify, using filters (including filters specifying particular layers), which sets of content control objects are to be displayed (i.e. as taught by Han).  One of ordinary skill would have been motivated to perform such a modification in order to provide an intuitive interface that allows for maneuvering among large numbers of objects and/or points in building automation systems as described in Han (paragraph 0010, 0033).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez in view of Yonezawa (US 6542191 B1).
With respect to claim 33, Gutierrez teaches all of the limitations of claim 21 as previously discussed.  Gutierrez does not explicitly disclose the method further comprising: allowing a user to create a customized content control object, and associate one or more resources of the facility to the customized content control object.
However, Yonezawa teaches the method further comprising: allowing a user to create a customized content control object, and associate one or more resources of the facility to the customized content control object (e.g. col. 7 lines 23-33, ID number of corresponding camera on basis of position information of camera icon; host name of image transmission terminal to which the camera is connected; col. 12 lines 23-50, describing Fig. 16, S34, and S35; Fig. 19C; Fig. 23; when camera icon representing subject camera is to be generated, camera icon generate means is selected; camera information dialogue box 720 as shown in Fig. 23 is opened; camera data such as position and initial direction is inputted, new camera icon is generated and displayed; position of generated camera icon can be changed by D&D operation, causing attribute data of the camera to be updated; it is also possible to set a camera name, host name, camera position, pan head direction, camera type; i.e. the user may create an icon associated with a building resource, such as a camera, and customize its associated data, such as the camera name, host name, direction, type, whether the camera is controllable or not, etc.; see also the camera information dialogue box in a modified embodiment, as shown in Fig. 28).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gutierrez and Yonezawa in front of him to have modified the teachings of Gutierrez (directed to a security technology and management portal with a layer-based display including a monitored geographic region, device representations, and associated content/control interfaces) to incorporate the teachings of Yonezawa (directed to image and camera display and control, such as displaying icons associated with cameras on a map/floorplan, and enabling a user to view associated video, etc.) to include the capability for the user to create a content control object, such as an icon associated with a camera or other building resource, and customize it in various ways, such as setting whether it is controllable, various identification properties, positions, directions, etc. (i.e. as taught by Yonezawa).  One of ordinary skill would have been motivated to perform such a modification in order to provide an apparatus which can display arrangement of video cameras on a map with easy operation, so that an operator can immediately grasp the camera condition, and improve the operability of the video cameras as described in Yonezawa (col. 1 lines 27-040).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez in view of Yonezawa, further in view of Han.
With respect to claim 34, Gutierrez in view of Yonezawa teaches all of the limitations of claim 33 as previously discussed.  Gutierrez and Yonezawa do not explicitly disclose the method further comprising: adding the customized content control object to a user specific map layer of the plurality of map layers, and making the user specific map layer available for display to a particular user based on one or more attributes associated with the particular user.
However, Han teaches the method further comprising: adding the customized content control object to a user specific map layer of the plurality of map layers, and making the user specific map layer available for display to a particular user based on one or more attributes associated with the particular user (e.g. paragraph 0012, layers comprise symbols for objects corresponding to devices in building; identifying visible objects from the objects of the symbols in the identified set of layers; display includes the identified set of layers and symbol for each visible object in the identified set of layers; paragraph 0036, devices include cameras; paragraph 0040, technicians can define hierarchies of objects/relationships in the system, stored as hierarchical files; paragraph 0054, display of layers/depths may be defined by operator; operator editing and creating different views of layers and depths in editor mode; paragraph 0057, security layer includes objects representing cameras; paragraph 0058, layers combined and organized to present desired view; depth is an defined or logical grouping of one or more layers; paragraph 0065, displaying building graphic 302 as well as representation of state of devices in building represented by symbols; paragraph 0066, describing GUI of Fig. 5, navigation view menu 502 used to navigate a filter through building graphic using layers and depths; selecting depth and then filtering, by discipline or by layer, which of the associated layers to display; when layers are filtered by discipline, only layers designated with that discipline are displayed; if layers filtered by layers only, all layers of selected depth displayed; user may manually select which layers will be visible in current window; paragraph 0074-0075, user editing visibility of a symbol; i.e. the user may define a “depth” or view including at least one specified layer (and therefore analogous to a user specific map layer), such as including a security layer which includes camera objects, and may further edit/customize properties of the objects within that depth/view, such that the edited/customized object (such as a camera object/symbol having customized properties including visibility properties) may be added to the layer in the depth/view defined by the user, and the depth/view defined by the user may be displayed to the user based on an attribute of the user, such as a set of filters (including layer-based filters and discipline based filters) associated with the user).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gutierrez, Yonezawwa, and Han in front of him to have modified the teachings of Gutierrez (directed to a security technology and management portal with a layer-based display including a monitored geographic region, device representations, and associated content/control interfaces) and Yonezawa (directed to image and camera display and control, such as displaying icons associated with cameras on a map/floorplan, and enabling a user to view associated video, etc.), to incorporate the teachings of Han (directed to navigation and filtering of layers and depths for building automation graphics) to include the capability for the user to define a depth/view including a specific layer and to further customize/edit symbols within that layer (i.e. where Yonezawa teaches creating and customizing symbols/icons to be displayed on a map, and where Han further teaches that the user may also edit at least visibility properties of symbols, such as symbols associated with particular layers), and to specify, using filters (including filters specifying particular layers), which sets of content control objects are to be displayed, such that the customized content control object/symbol is available for displaying to the user within the user’s defined view/depth including the specified layer, and further based on user attributes including user filter selections (i.e. as taught by Han).  One of ordinary skill would have been motivated to perform such a modification in order to provide an intuitive interface that allows for maneuvering among large numbers of objects and/or points in building automation systems as described in Han (paragraph 0010, 0033).
Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez in view of Elson et al. (US 20090210388 A1).
With respect to claim 36, Gutierrez teaches all of the limitations of claim 21 as previously discussed.  Gutierrez does not explicitly disclose the method further comprising: 
displaying a multi-level navigation interface on the display, the multi-level navigation interface including a plurality of stacked map layer previews each corresponding to one or more of the plurality of map layers; 
accepting from the user a selection of a first one of the plurality of stacked map layer previews, and in response, displaying at least part of one or more of the map layers that correspond to the first one of the plurality of stacked map layer previews.
However, Elson teaches the method further comprising: 
displaying a multi-level navigation interface on the display, the multi-level navigation interface including a plurality of stacked map layer previews each corresponding to one or more of the plurality of map layers (e.g. paragraph 0071, describing interface of Fig. 12 as including a plurality of maps provided as search results 1204, limited to current location and scale of the map in map window 1206, with a portion 1208 holding maps in a View Window; paragraph 0073, when user clicks a map from Results Window 1204, that map is pushed into the View Window 1208; user can push as many maps as desired into View Window 1208; paragraph 0074, order of thumbnails in View Window 1208 reflects z-order of the maps in the Map Window 1206; paragraph 0075, user places obscure map over familiar map in View Window 1208; layered maps are shown in the same coordinate system; maps shown in piles; paragraph 0078, working context View Window 1208 and z-order of maps; i.e. as shown in Fig. 12, a set of correlated maps having the same location and scale may be displayed in layers, and a corresponding interface showing the layered maps as a stack/pile and including thumbnail previews of maps for each corresponding layer is shown in View Window 1208); 
accepting from the user a selection of a first one of the plurality of stacked map layer previews, and in response, displaying at least part of one or more of the map layers that correspond to the first one of the plurality of stacked map layer previews (e.g. paragraph 0074, controls on each map in the View Window 1208 allow its transparency to be adjusted, allowing maps deeper in the stack to be visible behind other maps that are above; paragraph 0075, user can readily peek under topmost layer by pushing the map out of the context window onto the top pile; paragraph 0076, when stack (in View Window) is scrolled down, maps fall off the bottom onto a bottom pile where order is preserved but maps are hidden from Map Window 1206 until they are scrolled back onto the stack; when the stack is scrolled up, a map flips up onto a top pile (hidden but still ordered) and the top map on the bottom pile takes the empty space at the bottom of the stack; paragraph 0077, viewing map evolution (i.e. sets of maps in the same category but different periods) user can drag a knob to reduce the visible region of the View Window to just a single map, pushing all others into the top or bottom piles; as the user scrolls up and down through the stack the Map Window 1206 flips forward and backward through time (i.e. to a corresponding map for a given time period); i.e. using the stack/pile of map layers in the View Window 1208, a user may specify a particular map preview thumbnail within the stack, such by pushing non-selected maps to top or bottom piles, by scrolling along the z-ordering of the layers, or by using a knob to reduce the visible region to just a single map, and the corresponding map for the selected layer/preview is displayed within the Map Window 1206).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gutierrez and Elson in front of him to have modified the teachings of Gutierrez (directed to a security technology and management portal with a layer-based display including a monitored geographic region, device representations, and associated content/control interfaces) to incorporate the teachings of Elson (directed to efficiently discovering and synthesizing maps) to include the capability to display a user interface including previews of the plurality of map layers (i.e. such as a stack of thumbnail images of each layer, as taught by Elson) through which a user may perform a selection of a specific layer, and in response, the corresponding map layer is displayed in a main map view of the user interface (i.e. as taught by Elson).  One of ordinary skill would have been motivated to perform such a modification in order to provide rich tools for determining intent of a user with respect to mapping information, such as by identifying a subset of maps and synthesizing the subset of maps to provide a meaningful mapping experience to a user via synergies associated with creating a single map view that aggregates and combines relevant content from respective maps of the subset of maps as described in Elson (paragraph 0005).
With respect to claim 37, teaches all of the limitations of claim 36 as previously discussed, and additionally teaches the method further comprising 
navigating by at least one of a pan and zoom operation to a geographic region of the one or more of the map layers that correspond to the first one of the plurality of stacked map layer previews (e.g. paragraph 0071, Map Window (1206) allows the user to fluidly pan and zoom around the map, showing whatever layers are currently visible; i.e. for any given layer selection by the user via the View Window 1208, the user may pan and zoom around the map, resulting in a displayed geographic region of that layer); and 
accepting from the user a selection of a second one of the plurality of stacked map layer previews, and in response, displaying the same geographic region of one or more of the map layers that correspond to the second one of the plurality of stacked map layer previews (e.g. paragraph 0056, maps correctly aligned relative to each other for comparison; paragraph 0071, map search results which are used to populate the layers within the View Window are all limited to a same current location and scale; panning and zooming around the map, showing whatever layers are currently visible; paragraph 0075, layered maps are shown in the same coordinate system, and user can readily peek under topmost layer; user relating features between layered maps by spatial positions; paragraphs 0076-0077 as cited above, describing additional layer selection methods; i.e. after the user has panned around the map displaying a first selected layer, the user may perform a selection to view a different layer; since the layers are aligned relative to each other, have a same location and scale, and are displayed in a same coordinate system, the different layer will be displayed with respect to the same geographic region as the first layer was displayed following the user’s pan/zoom operations).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gutierrez and Elson in front of him to have modified the teachings of Gutierrez (directed to a security technology and management portal with a layer-based display including a monitored geographic region, device representations, and associated content/control interfaces) to incorporate the teachings of Elson (directed to efficiently discovering and synthesizing maps) to include the capability to display a user interface including previews of the plurality of map layers (i.e. such as a stack of thumbnail images of each layer, as taught by Elson) through which a user may perform a selection of a specific layer, and in response, the corresponding map layer is displayed in a main map view of the user interface, where the map layers are aligned relative to one another, have a same location and scale, and are displayed in a same coordinate system, and where the displayed map in the main map view is freely navigable by user pan and zoom operations to show a resulting geographic area for whatever layer is currently visible, such that if a layer navigates to a region using pan/zoom operations while a first selected layer is displayed, and then performs a selection to display a different layer, this different layer will be displayed with respect to the same region (i.e. as taught by Elson).  One of ordinary skill would have been motivated to perform such a modification in order to provide rich tools for determining intent of a user with respect to mapping information, such as by identifying a subset of maps and synthesizing the subset of maps to provide a meaningful mapping experience to a user via synergies associated with creating a single map view that aggregates and combines relevant content from respective maps of the subset of maps as described in Elson (paragraph 0005).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez in view of Hourie, further in view of Thiruvengada.
With respect to claim 38, Gutierrez teaches all of the limitations of claim 21 as previously discussed.  Gutierrez does not explicitly disclose: 
a map bound configuration and a map unbound configuatiion, wherein: 
in the map bound configuration, the displayed content display object is bound to the map and changes in position and size on the display when the user navigates the corresponding map layer using pan and zoom operations; and 
in the map unbound configuration, the displayed content display object remains fixed in position and size on the display when the user navigates the corresponding map layer using pan and zoom operations.
However, Hourie teaches a map bound configuration and a map unbound configuatiion, wherein: 
in the map bound configuration, the displayed content display object is bound to the map and changes in position and size on the display when the user navigates the corresponding map layer using pan and zoom operations (e.g. paragraph 0092, content windows 304, 306, 308, and 310 are objects that can be oriented, scaled, and sized relative to the size and scaling of the geospatial content in the output window 302, which can vary in response to user inputs; paragraph 0093, user providing inputs to zoom in or out of ROI or reposition map resulting in change in scaling and positioning of the ROI as well as the corresponding content overlaid on the geospatial representation; content windows can be fixed in to a location on the geospatial ROI); and 
in the map unbound configuration, the displayed content display object remains fixed in position and size on the display when the user navigates the corresponding map layer using pan and zoom operations (e.g. paragraph 0093, relative position of content windows can be moveable; paragraph 0094, showing corresponding graphical objects 304’, 306’, 308, and 310’ in additional display window 321; i.e. instead of being displayed relative to scaling and positioning of associated map data, as cited above, content display windows can be configured as moveable (such as by a user), or duplicated/replicated within a separate window, such that they are displayed independently of any changes made to the underlying map and are therefore displayed in a fixed position and size (such as within the separate window) while user navigates the map).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gutierrez and Hourie in front of him to have modified the teachings of Gutierrez (directed to a security technology and management portal with a layer-based display including a monitored geographic region, device representations, and associated content/control interfaces), to incorporate the teachings of Hourie (directed to a user-controlled geospatial multiviewer interface including content windows and interactive graphical objects tied to particular geospatial locations overlaid on a geospatial ROI, such as a map or satellite image) to include the capability to configure content display objects as either being fixed to an associated geospatial location such that they change in position and size along with the underlying map information as the user navigates the map via pan and zoom operations, or as being moveable, and therefore non-fixed, and/or displayed within a separate display window, such that the position and size of the content display object is not affected/constant with respect to the user’s navigation of the map via pan and zoom operations (i.e. as taught by Hourie).  One of ordinary skill would have been motivated to perform such a modification in order to provide a geospatial multiviewer that can unify content, geospatial metadata, sensor metadata, distribution protocols, and asset visualization into a single environment, so that users can gain multi-intelligence awareness from which users can derive actionable intelligence as described in Hourie (paragraph 0014).
Gutierrez and Hourie do not explicitly disclose receiving input from a user to transition the displayed content display object between the map bound configuration and the map unbound configuration.  However, Thiruvengada teaches receiving input from a user to transition the displayed content display object between the map bound configuration and the map unbound configuration (e.g. paragraph 0015, describing interface of Fig. 1, video window in the panel 120 or main display 110 can be used to view standard and customized configuration; camera icon can be dragged and dropped into video panel 120 to view its current video feed; to continuously monitor feeds user is able to drag and drop camera icons to panel 120; once done, the video feed will be displayed; in addition, system can receive input regarding icon in main display 110, create window in main display 110 for output of sensor associated with selected icon, and display in the window and/or panel output from the sensor associated with the icon; paragraph 0016, user can navigate throughout area on main display 110 and go beyond to other area; when user ventures beyond main display area 110, main display area 110 is readjusted to display the area indicated by the user; paragraph 0025, user can click on an icon 115 and a data stream 121 for that sensor will be streamed to a display box next to the sensor icon; i.e. where a dragging of an icon which is related to a video window would appear to be analogous to a gesture “with respect to” a content display object which causes an unbinding of the content display object from the map, and where placing the video window in an area separate from the displayed map for “continuous” monitoring would appear to be analogous to causing output of the video display window such that its position/size remains constant relative to the display and independent from a user’s pan/zoom operations on the map (and the drag gesture therefore is to transition of the object from a map bound configuration to a map unbound configuration, such as by causing the video display window to be constantly displayed at a separate display area from the map, either instead of, or in addition to, its display at a corresponding location within the map)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gutierrez and Thiruvengda in front of him to have modified the teachings of Gutierrez (directed to a security technology and management portal with a layer-based display including a monitored geographic region, device representations, and associated content/control interfaces) to incorporate the teachings of Thiruvengda (directed to user interfaces for enabling information infusion to improve situation awareness) to include the capability to receive a user input which causes a content display object to be transitioned between a first configuration, in which it is presented at a corresponding location within a map interface (i.e. such as the configuration Hourie, and the similar configuration of Thiruvengada, in which the object is displayed in a location on the map corresponding to its associated facility resource, and is fixed to this location such that its size/scale and display location are changed corresponding to the user’s panning and zooming of the map, as taught by Hourie), and a second configuration, in which it is presented at a constant location and size in an interface area outside of the map interface (i.e.  similar to the teachings of Hourie, where instead of being fixed, a content display window may be moveable, and possibly replicated in a separate display area not located within the map display, and the additional teachings of Thiruvengda, in which the object’s display configuration, either at a corresponding location within the map, or at a constant location outside of the map, may be designated by a user input, such as a click/selection input of an associated GUI element in order to configure the display object within the map at a corresponding location in a “map bound configuration”, and a dragging input of the associated GUI element in order to configure the display object in a separate/independent area outside of the map in a “map unbound configuration).  One of ordinary skill would have been motivated to perform such a modification in order to improve situation awareness using information infusion as described in Thiruvengda (paragraph 0001).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sterkel et al. (US 20120232791 A1) generally teaches displaying content associated with map regions above, below, next to, or on a layer on top of the map, either in the same window or in another window, sidebar, frame, etc. (e.g. paragraph 0065).
Ballapragada et al. (US 20120109741 A1) teaches positioning and layering content above main content in a constant location, such that the content in the overlay object does not move as the viewer scrolls the page (e.g. paragraph 0017).
Barros (US 8397177 B2) teaches layered user interfaces, including map-based user interfaces (e.g. Figs. 2b, 3, etc.).
Kreft (US 20050251331 A1) teaches implementation of layered map based user interfaces (e.g. Fig. 2).
Chen (US 20110187704 A1) teaches displaying thumbnail images on a top-down map corresponding to selected points on the map, where the thumbnail images are retained on the map and may be either enlarged or reduced, or displayed at a consistent size, in response to user’s zoom operations (e.g. paragraphs 0042-0044).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179